ORDER
PER CURIAM.
Former husband appeals dissolution decree claiming trial court error in the division of marital property, the allocation of marital debts, the amount of child support, the award of attorney’s fees, the grant of custody of the parties four minor children to respondent former wife, and the maintenance of dental insurance for the four minor children. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. No jurisprudential purpose would be served by a written opinion. Judgment affirmed in accordance with Rule 84.16(b).